Citation Nr: 1731569	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right wrist disorder.

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to an increased rating in excess of 10 percent for tinnitus.

4. Entitlement to an initial compensable rating for bilateral hearing loss prior to July 27, 2016, and to a rating in excess of 10 percent thereafter.

5. Entitlement to an increased evaluation for PTSD in excess of 30 percent prior to July 15, 2015, and in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and RV, his friend


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2017.  A transcript is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran withdrew his appeal as to the issue to entitlement to an increased evaluation in excess of 10 percent for service-connected tinnitus on the record at his hearing.

2. There is no current diagnosis of a bilateral foot disability.

3. There is no current diagnosis of a right wrist disability.

4. Prior to July 27, 2016, audiometric findings showed that the Veteran had no more than Level I hearing acuity in either ear, with no exceptional pattern of hearing loss.  

5. As of July 27, 2016, audiometric findings show that the Veteran has no more than Level II hearing acuity in his right ear, with Level XI hearing acuity in his left, and with no exceptional pattern of hearing loss.

6. For the entire period on appeal, the Veteran's service-connected PTSD has been productive of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of his substantive appeal on the issue of entitlement to an increased evaluation for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 (2016).

2. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

3. The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

4. Prior to July 27, 2016, the criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).  

5. As of July 27, 2016, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).  

6. For the period prior to July 15, 2015, the criteria for an initial disability rating of 50 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).  

7. For the entire appeal period the criteria for an initial disability rating greater than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA audiological and psychiatric examinations in August 2016.  The Board finds these examination adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the Veteran's bilateral foot and right wrist claims, the Board finds that examinations are unnecessary.  The Veteran has not been shown to have a currently diagnosed condition of either his right wrist or his bilateral feet.  Moreover, as discussed below, he explicitly denied having a foot condition at his February 2017 hearing.  Further, he has received no treatment, advanced no complaints, and identified no symptoms to providers with respect to any right wrist condition.  Absent evidence of any current disability, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Increased evaluation for tinnitus

During the February 2017 Board hearing, the Veteran and his representative acknowledged on the record that he is currently in receipt of the maximum schedular rating for tinnitus and withdrew his claim for an increased rating for tinnitus.  Therefore, the Veteran's appeal for the issue of entitlement to an increased evaluation for service-connected tinnitus is withdrawn.  See 38 C.F.R. § 20.204.

Entitlement to service connection for a right wrist disability

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the record, including the Veteran's service personnel and treatment records, and post-service medical records, is altogether bare of evidence of any right wrist-related complaints, injuries, or treatment of any kind.  At his February 2017 Board hearing, the Veteran acknowledged he has never sought or received medical treatment for his wrist, adding he currently has no pain in the wrist.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists.  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

In light of the lack of evidence of any wrist-related symptoms in the record, and the Veteran's own testimony, the Board finds that the Veteran has no current wrist-related disability, and as such, the preponderance of the evidence is against his claim of entitlement to service connection therefor.  The claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102.
Entitlement to service connection for a bilateral foot disability

As is the case with the Veteran's claimed wrist condition, there is no evidence in the record of any complaints, treatment, or diagnoses of any foot condition in the record.  Moreover, at the Veteran's Board hearing, he explicitly denied any foot-related problems since service.  When further questioned on the issue, he confirmed, "my feet are fine."  

In light of the above, and in the absence of any objective evidence of a foot condition in the record, the Board finds the Veteran has no current foot disability, and as such, the preponderance of the evidence is against his claim of entitlement to service connection therefor.  The claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102.

Entitlement to a compensable rating for bilateral hearing loss from July 23, 2009 to July 26, 2016, and to an evaluation in excess of 10 percent thereafter

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that an initial compensable disability rating is warranted for his service-connected bilateral hearing loss from loss from July 23, 2009 to July 26, 2016, and a rating in excess of 10 percent from July 27, 2016.  

After a review of the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable rating for the period from July 23, 2009 to July 26, 2016, and a rating in excess of 10 percent from July 27, 2016, is not warranted.  The relevant evidence for this claim consists primarily of the various VA audiometric examinations of record.

In January 2010, the Veteran received a VA audiometric examination.  At that time, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
55
LEFT
10
20
30
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

Based on the results of these tests, a Roman numeral I is designated for the right ear, and a Roman numeral I is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral I is again designated for both ears.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is again derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating.

The Veteran received a second VA audiometric examination in July 2016.  At that time, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
65
LEFT
75
90
100
105+
105+

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for the right ear, and a Roman numeral XI is designated for the left ear, from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Referring to Table VIA of 38 C.F.R. § 4.85, a roman numeral II is again designated for the right ear, and a XI is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is again derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a rating in excess of 10 percent for this portion of the appeal period.

The provisions of 38 C.F.R. § 4.86(b) are not applicable as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  

The Board has considered with sympathy the Veteran's lay contentions regarding his worsening hearing loss, as well as the September 2012 lay statement submitted by his daughter.  However, the application of the rating schedule to the audiometric findings does not establish that a compensable rating is warranted for the initial portion of the appeal period, or that a rating in excess of 10 percent is warranted for the latter portion.  The weight of the competent and probative medical evidence of record is against an increased disability rating for either portion of the appeal  period, and as such, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Entitlement to an increased evaluation for PTSD in excess of 30 percent prior to July 15, 2015, and in excess of 50 percent from July 15, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6
Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Turning to the evidence of record, a July 2009 treating provider opinion from PLC, a private psychiatrist, confirms that the Veteran's PTSD was at that time productive of symptoms including re-experience of his combat-related psychological trauma, hypervigilance, an exaggerated startle response, social isolation, significant sleep disturbance, irritability, and angry outbursts.  These symptoms, noted the provider, had a significant and deleterious impact on the Veteran's familial and social relations, and were at that point beginning to impact his occupational opportunities.  
 
In April 2010, the Veteran underwent a VA psychiatric evaluation, during which he complained of persistent anxiety, irritability, hyperawareness and hypervigilance, recurrent intrusive thoughts, flashbacks, nightmares, and sleep disturbance.  However, he denied panic attacks and crying spells, and demonstrated normal memory and capacity for attention and concentration.  He was free of hallucinations or delusions, and claimed no thoughts of self-harm or desire to harm others.  

A second VA psychiatric examination was conducted in September 2015.  The Veteran was again noted to be irritable, with intrusive thoughts, nightmares, angry outbursts, social isolation, and hypervigilance.  As predicted by the Veteran's private provider who furnished the July 2009 opinion, the Veteran related that he had been experiencing significant problems at work related to his psychiatric symptoms.  Based on the examination, the VA examiner opined that the Veteran faced occupational and social impairment with reduced reliability and productivity, which level of impairment corresponds with assignment of a 50 percent rating, as described above.  

At an August 2016 VA examination, the Veteran complained of worsening violent urges, and escalating arguments with customers, colleagues, and superiors at work, as well as mood swings, occasional crying episodes, and conflicts with his wife.  At the Veteran's recent Board hearing, he stated he has continued to experience problems at work, particularly with his temper, recounting a recent conflict with a customer at the car dealership where he is employed.  

In sum, the record reveals serious psychiatric symptoms dating to well before July 2015, when the Veteran's PTSD rating was increased from 30 percent to 50 percent, reflecting occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  In particular, the Board notes the July 2009 treating provider's opinion, which cites a number of symptoms specified in the rating criteria for a 50 percent rating, including disturbances of mood, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  

With respect to the Veteran's assertions, the Board finds them credible, as they are consistent throughout the period at issue, and generally confirmed in the Veteran's treatment and examination records.  Accordingly, the Board assigns them significant probative weight as well.   

Hence, the Board finds the Veteran's PTSD-related symptoms rise to the level of severity contemplated in the rating criteria for a 50 percent evaluation for the entire period on appeal. Essentially, a 50 percent rating is awarded for the period prior to July 15, 2015.

However, the record does not reflect that the Veteran has a level of impairment consistent with a 70 percent rating.  The evidence does not suggest the presence of obsessional rituals that interfere with routine activities.  Nor is there evidence in the treatment or examination records of depressive symptoms rising to such a level as to interfere with routine activities.  No treating provider or examining source has noted difficulty adapting to stressful circumstances.  Further, the record does not reflect complaints of suicidal ideation during the appeal period, nor is there evidence of a formal thought disorder, or of intermittently illogical, obscure, or irrelevant speech, spatial disorientation, neglect of personal hygiene, or outright inability to establish and maintain effective relationships.  Rather, the Veteran has been able to maintain employment at a car dealership in what he has described as a public-facing role.  Moreover, his presentation at examinations has been described as "cheerful," "not overtly anxious, depressed, or manic," with "very good spontaneity and eye contact."  He has shown no psychotic symptoms, and the record does not reveal any violent outbursts.  The Veteran's hygiene has consistently been noted as within normal limits, and a VA examiner has noted him to be "neatly dressed" and well groomed.  The Veteran's symptoms do not equate in severity, frequency, and duration to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Finally, there is simply no significant evidence that the Veteran's symptoms confer upon him the total occupational and social functioning referenced by the 100 percent evaluation criteria.  As discussed above, the record contains no evidence of impairment in thought processes or communication; the Veteran has not reported delusions or hallucinations, nor is there evidence of grossly inappropriate behavior.  Although the Veteran has indicated periodic angry and violent urges, there is no evidence of any acts of violence during the period at issue, and the medical evidence does not suggest the presence of  any suicidal or homicidal ideation; hence, the Board concludes the Veteran was not in persistent danger of hurting himself or others during the appeal period.  Moreover, there is no evidence of even intermittent inability to perform activities of daily living; no evidence of disorientation to time or place; and no more than mild memory loss.  Accordingly, the Board finds the Veteran's symptoms did not rise to the level of severity contemplated by the 100 percent evaluation criteria.  See C.F.R. § 4.130, Diagnostic Code 9411.

ORDER

The appeal as to the issue of entitlement to an increased evaluation for tinnitus is dismissed.

Service connection for a right wrist disability is denied.

Service connection for a bilateral foot condition is denied.

Prior to July 27, 2016, entitlement to an initial compensable rating for bilateral hearing loss is denied.

As of July 27, 2016, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.

For the period prior to July 15, 2015, entitlement to an initial 50 percent evaluation for PTSD, is granted.

A rating greater than 50 percent for the entire appeal period is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


